Citation Nr: 0214071	
Decision Date: 10/10/02    Archive Date: 10/17/02

DOCKET NO.  00-22 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel


REMAND

The veteran had active service from January 1970 to August 
1971.  He contends that his service-connected PTSD is of such 
severity as to warrant an evaluation in excess of 50 percent 
disabling.  In a November 2000 Department of Veterans Affairs 
(VA) Form 9, he requested a hearing before a Member of the 
Board at the RO.  The claims file contains no indication that 
the veteran withdrew the request or that the RO scheduled a 
hearing.  Consequently, the case is REMANDED to the RO for 
the following action:  

Schedule the veteran for a hearing before 
a Member of the Board at the RO, via 
videoteleconference or in person.  

Thereafter, return the case to the Board.  The appellant has 
the right to submit additional evidence and argument on the 
matter herein remanded.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JEFFREY J. SCHUELER
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



